            Case 1:20-cv-09382-LLS Document 5 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOSHE AVRAMHAM, also known as
MARVIN ARNOLD POLLACK,

                                Plaintiff,
                                                                20-CV-9382 (LLS)
                    -against-                                  CIVIL JUDGMENT
NYS OMH, et al.,

                                Defendants.

         Pursuant to the order issued December 11, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 11, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
